Citation Nr: 0914528	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-06 790	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include depression and anxiety.

REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The appellant served on active duty from March 1970 to 
November 1971.

This matter originates from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The appellant appealed this 
decision to the Board of Veterans' Appeals (Board).  In June 
2007, the Board denied the claim.  The case is currently 
under the jurisdiction of the RO in Louisville, KY.

The appellant appealed the Board's June 2007 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In July 2008, the CAVC received notice that the appellant had 
died in June 2008. Thereafter, in a Memorandum Decision dated 
in August 2008, the CAVC vacated the Board's June 2007 
decision and dismissed the appeal.


FINDINGS OF FACT

1.  The appellant in this case served on active duty March 
1970 to November 1971.  

2.  On April 14, 2009, the Board was notified that the 
appellant died in June 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


